 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDTransport,Inc.of South Dakota;A-I Transport,Inc.;and Lloyd Ward,Inc.andGeneral DriversandHelpersUnion,Local749,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case18-CA-2596March 4, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn October 10, 1969, Trial Examiner PhilSaunders issued his Decision in the above-entitledproceeding,findingthattheRespondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.Thereafter, theGeneralCounselandRespondents filed exceptions to the Trial Examiner'sDecision and'Respondents filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner with the following modifications.1.We agree with the Trial Examiner thatRespondents violated Section 8(a)(5) of the Act byrefusing to bargain, upon request, with the Unionwhich represented amajorityofRespondents'employeesinaunitappropriate for collectivebargaining.RespondentsexcepttotheTrialExaminer's findings and conclusions in this regardon the ground that the bargaining unit requested bytheUnion was not adequately defined, that the unitfound appropriate by the Trial Examiner is not theunit described in the complaint and is inappropriate.As pointed out by the Trial Examiner, abargaining request need not define the unit inminute detail. The Respondents' drivers operate outof two main terminals, at Sioux Falls andWatertown,SouthDakota,andseveralsub-terminals at other locations, each of which isadministratively controlled by one of the two mainterminals. The Union made written request to eachof the three Respondents, who are found to be joint'In section III, twelfth paragraph,of the Trial Examiner's Decision theTrial Examiner inadvertently refers to the"Respondents'"demand letterto Sitar "Respondents'"is hereby corrected to read "Union's "employers, for a unit including "all drivers." TheTrialExaminer's finding that theRespondentsunderstood the request to include the drivers at boththemain terminals and the sub-terminals is fullysupported by the record. It is noted that RespondentTransport,Inc.ofSouthDakota,theonlyRespondent to reply to the bargaining request,refused to bargain by asserting that it doubted theUnion's majority status, did not then question theadequacy of the unit description, and at the hearingattempted to explain its doubt of the Union'smajority by reference to alleged Union pressureapplied to drivers at the subterminals in obtainingtheir authorization cards.' To the extent that theunit described in the complaint herein,3 as well astheposition taken by General Counsel at thehearing,may be interpreted as limiting the unit tothe two main terminals, the Respondents were notprejudicedbyany variance between that unitdescription and the unit described in the Union'srequest, which we find to be an appropriate unit. Infact, the unit which we find appropriate is the onewhichRespondentsarguedtobetheonlyappropriate unit.The Trial Examiner expressly found employees attheMitchell and Wolsey, South Dakota, and RockRapids,Iowa,subterminalstobeproperlyincludable in the unit. In so finding, we do notbelieve the Trial Examiner intended to exclude anyother subterminalmaintained by Respondents inSouthDakota from the geographic scope of theunit.He found that there were no employees at anysuch subterminal who would appropriately havebeen included in the unit at the time the request forbargainingwasmade.4 But, we believe, the unitdeemed appropriate by him was intended to coverthe Sioux Falls and Watertown terminals, and allemployees at their subterminals. As maintained byRespondents, this is the appropriate bargaining unitin the case.We adopt the Trial Examiner's findings thatRespondents violated Section 8(a)(l) of the Act bycoercively interrogating their employees about theirunion activities and sympathies and threateningemployees with loss of benefits and with discharge ifthey supported the Union or engaged in concertedactivities.We also adopt his finding thatRespondents violated Section 8(a)(3) and (1) bydischarging nine unfair labor practice strikers.Wefind that by refusing to bargain with the Union andby engagingina seriesof unfair labor practicescalculated to undermine the Union's majority statusthe Respondents violated Section 8(a)(5) and (1) of'CfNatHarrison Associates, Inc,177 NLRB No 24, TXD"`All drivers of Transport,Inc of South Dakota,A-1 Transport, Inc ,and Lloyd Ward,Inc , at the Employers' Sioux Falls and Watertown,SouthDakota terminals,excluding all other employees,guards, andsupervisors as definedin the Act "'Employees Emery Darling andGilbert Garrettwere at theAberdeensubterminal claimed by Respondents to be part of the unitThe TrialExaminer found Darling to be a supervisor,and Garrettwas not employedon a regular full-time basis,if at all, at the time181NLRB No. 69 TRANSPORT, INC. OF SOUTH DAKOTAthe Act. Respondents' unlawful conduct was of sucha nature as to have a lingering effect, which cannotbe eliminated or neutralized by traditional remedies,andmakesafairelectiondoubtful,ifnotimpossible.We are persuaded that the unambiguouscards validly executed by a majority of employees intheunitrepresentamore reliablemeasure ofemployee desire on the issue of representation in thiscase, than would an election and that the policies ofthe Act will be effectuated by a bargaining order.'2.We have adopted the Trial Examiner's findingthat Respondents violated Section 8(a)(3) and (1) ofthe Act by discharging nine striking employees, aftertheyunconditionallyoffered to return to work,because they had engaged in an unfair labor practicestrike.At various times subsequent to theirdischarge, all these employees were recalled. TheTrialExaminer found that the reinstatement ofthese strikers was incomplete and that certain earlieroffers of reinstatement which were not accepted bythe strikers were inadequate, and that these failuresor refusals to fully reinstate them further violatedSection 8(a)(3).Ithas been established that these employees weredischarged in violation of Section 8(a)(3) upon theirrequest for reinstatement.As a consequence, theybecame entitled to reinstatement and backpay.Whether Respondents failed in their reinstatementobligation bears primarily upon the remedial actionrequired herein. But, unlike the Trial Examiner, weshall not attempt to decide whether, as of the timeof the hearing, full and complete reinstatement hadtakenplace.There is evidence in the recordregardingthisquestion.Thisevidencerelatesprincipally to the matter of whether the strikersreceived their normal, nondiscriminatory share ofthe available driving assignments (and hence theirfair share of the total income to be derived fromdriving for Respondents) and whether it is necessaryto dismiss any new hires to give the strikers the fairshare to which they are entitled. However, therecord is not entirely clear as to certain matters,including the reasons for the work assignments givenindividualdrivers during a rather limited periodprior to the hearing or as to the impact of the newlyhired drivers upon the work assignments. In allthesecircumstances,we believe that the recordevidence presentsissueswhich are best left forresolutionatthecompliancestageofthisproceeding.We shall therefore issue the customaryremedial order of reinstatement with backpay andleave it to compliance to determine the extent, ifany, to which Respondents may have alreadycomplied with their obligations to the complainants.6'N L R B v Gissel Packing Company.395 U S 575'CfAceDropCloth,Inc.178NLRB No 107,-fn2,LosAngeles-Yuma Freight Lines.172 NLRB No40,Martech Corporation,169 NLRB No 74, fn 2, see alsoNorthwest Oil Equipment,Inc,173NLRB No 86,Stanley Building SpecialitiesCo,166NLRB No 110ORDER479Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondents, Transport, Inc. of South Dakota, A-1Transport, Inc., and Lloyd Ward, Inc., Sioux Falls,South Dakota, their officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order as so modified:1.In paragraph 2(a), substitute "his" for "their",and "him" for "them."2.Deleteparagraph 2(b) and substitute thefollowing:"Offer toRichardDykstra,EdwardGusso,WilliamR.Hiney,Harold J.Witt,Sr.,GeorgeIhnen, Dennis Jones, Roman Rumpza, and TimothySweeney, immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority and other rights andprivileges, and make each of them and the heirs ofFrank Hoffman whole for any loss they may havesuffered by reason of Respondents' discrimination,all in accord with and in the manner set forth in theTrial Examiner's Decision "3.Reletter the present paragraphs 2(d), 2(e), and2(f) to read 2(e), 2(f), and 2(g), respectively, andinsert the following as paragraph 2(d):"Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces."4.Substitutetheattachednoticeforthatrecommended by the Trial Examiner.APPENDIXNOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT unlawfully interrogate employees as totheir union activities, sentiments, or intentions.WE WILL NOT threaten loss of benefits anddischargesforengaging in union and protectedconcerted activities.WE WILL NOT discharge or otherwise discriminateagainst employees because they engage in lawful strikeactivity.WE WILL NOT discourage membership in the GeneralDrivers and Helpers Union, Local 749, InternationalBrotherhood of Teamsters, Chauffeurs, WarehousemenandHelpersofAmerica, or in any other labororganization of our employees, by refusing to reinstateor in any other manner discriminating against ouremployees in regard to hire or tenure of employment orany term or condition of employment, except aspermitted by Section 8(a)(3) of the Act 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to John Jones immediate and fullreinstatement to his former or substantially equivalentposition,andmake him whole for any loss of paysuffered as a result of all the discriminations againsthim as provided for hereinWE WILL offer Richard Dykstra, Edward Gusso,William R. Hiney, Harold J. Witt, Sr., George Ihnen,Dennis Jones, Roman Rumpza, and Timothy Sweeneyimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheirseniorityandotherrightsandprivilegesdismissing, if necessary, any employees hired sinceApril 3, 1968.WE WILL make each employee and the heirs ofFrankHoffman,whole for any floss of pay eachemployee,may have suffered by reason of ourdiscrimination against him.WE WILL bargain collectively, upon request, with theaforementionedUnion as the collective-bargainingrepresentative of all our employees in the unit describedas follows:AlldriversofTransport,IncofS.D , A-ITransport, Inc , and LloydWard, Inc , at theEmployers'SiouxFallsandWatertown,SouthDakota Terminals and sub-terminals; excluding allother employees, guards and supervisors as defined inthe Act.WE WILL notify the above-named employees, ifpresently serving in the Armed Forces of the UnitedStates, of their right to reinstatement, upon application,inaccordance with the Selective Service Act, and, theUniversalMilitaryTrainingandServiceAct,asamended, after discharge from the Armed Forces,All our employees are free to become or remain, or torefrain from becoming or remaining, members in goodstanding of the above-named Union or any other labororganization.TRANSPORT, INC., OFSOUTH DAKOTA(Employer)DatedByDatedByDatedBy(Representative)(Title)A-I TRANSPORT, INC.(Employer)(Representative)(Title)LLOYD WARD, INC(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,316FederalBuilding,110SouthFourthStreet,Minneapolis, Minnesota 55401, Telephone 612-725-2611TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner: This proceeding underSection 10(b) of the National Labor Relations Act, asamended, was heard in Sioux Falls, South Dakota, onvarious dates in December 1968, and in February andMarch 1969. The complaint was issued October 30, 1968,on a charge filed on April 22, 1968, against Transport,Inc., of South Dakota, A-1 Transport, Inc., and LloydWard, Inc., herein Transport, A-1, Ward, or Respondents,and alleges violations of Section 8(a)(1), (3) and (5) of theAct. A brief was filed by the General Counsel.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:'FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSRespondent Transport is now and at all times materialherein has been a corporation with its office and principalplace of business located at Sioux Falls, South Dakota,and is primarily engaged in both interstate and intrastatetrucks transportation of petroleum and related products.During the past year the total revenue received byTransport for the performance of interstate transportationservicesbetween the State of South Dakota and otherStates of the United States was in excess of $50,000.During the same period Transport carried goods valued inexcess of $250,000 between the State of South Dakota andother States of the United States.Respondent A-I is now and at all times material hereinhas been a corporation with its office and principal placeof business located at Sioux Falls, South Dakota, and isprimarily engaged in both interstate and intrastate truckstransportation of petroleum and related products. Duringthe past year the total revenue received by A-I for theperformance of interstate transportation services betweenthe State of South Dakota and other States of the UnitedStates was in excess of $50,000. During the same periodA-1 carried goods valued in excess of $250,000 betweenthe State of South Dakota and other States of the UnitedStates.RespondentWard is now and at all times materialherein has been a corporation with its office and principalplace of business located at Sioux Falls, South Dakota,and is also primarily engaged in both interstate andintrastate truck transportation of petroleum and relatedproducts.During the past year total revenue received byRespondentWard for the performance of interstatetransportation services between the State of South Dakotaand other States of the United States was in excess of$50,000.During the same period RespondentWardcarried goods valued in excess of $250,000 between theState of South Dakota and other States of the UnitedStatesBy virtue of the operations set forth above - theRespondents, at all times material to this proceeding, areengaged in commerce within the meaning of Section 2(6)and (7) of the Act.'Allcredibilityresolutionsmade herein are basedon a compositeevaluationof thedemeanorof thewitnesses and theprobabilities of theevidenceas a whole TRANSPORT, INC. OF SOUTH DAKOTA48111.THE LABORORGANIZATION INVOLVEDThe Unionnamed inthe caption of thisDecision is alabor organizationunder the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or before March 29,1968, the Union had a majority in an appropriate unit andwasthedulyauthorizedcollective-bargainingrepresentative of employees in the unit, that on or aboutMarch 29 and April 3, 1968, the Union requestedrecognition, that since April 3, 1968, the Respondentshave failed and refused to bargain with the Union - thatTransport contracted out work at its Watertown terminalwithout bargaining with the Union, and that Respondentsnegotiated individually with employees. It is alleged that10 employees were wrongfully discharged - 9 of the 10on April 17, 1968, that Respondents have failed to fullyreinstate employees by withholding driving assignments,and that on certain occasions supervisors of Respondentsinterrogatedand threatened employees. It is furtherallegedthatTransport,A-1,andWard are jointemployees.This record shows that Transport, A-l, and Ward haveutilized the same terminal trucking facilities at SiouxFalls, South Dakota, and all drivers operating out of theSiouxFalls terminals are dispatched by Transport'sdispatcher.A-1andWard have regularly leasedsubstantially all of their vehicles or trucks to Transport,and under the lease agreements A-1 and Ward usuallyfurnishes the drivers. All three companies have shared inthe revenues derived from such arrangements. Moreover,Transport owns and maintains principal truck terminalsboth at Sioux Falls and Watertown, South Dakota, andeach of these terminals have subterminals which areoperated in conjunction with the main two terminals.'Prior to the Union's organizing campaign, all driversoperating out of the Sioux Falls terminal were employedthrough eitherA-1 or Ward. It appears that driversoperating out of theWatertown terminal, as well asdrivers operating out of the various subterminals of bothSioux Falls and Watertown, are employed directly byTransport.Transporthasalsoutilizedadditionalowner-operators from time to time on an as-needed basisattheWatertown terminal and at some of thesubterminals.Someoftheseowner-operatorsaremultiequipment operators, whereas others are apparentlysingleequipmentoperatorsPriortotheUnion'sorganizing campaign the utilization of owner-operators atlocations other than Sioux Falls appears to have beenprimarily for the purpose of providing extra capacityduring peak demands ''Sub-terminalsare locatedinWolsey, AberdeenandMitchell,SouthDakota, andat Rock Rapids, Iowa'The followingnamed individualsoccupied the positions set forthopposite their respectivenames andhavebeen and are now agents of theRespondents acting on their behalf and are supervisors within the meaningof the ActErnestM Sifrar - Secretary-Treasurer and General Manager ofTransportFrank Dunlavy -AssistantGeneralManagerof Transport andTerminal ManageratWatertown,South DakotaTerminalEldon Shuttler- Dispatcher of Respondentsat their Sioux Falls,South Dakota TerminalLloyd Ward - President of WardMerl Herrmann- President of A-IIt appears that the Union's organizing campaign startedinFebruary 1968.° By letter of March 29 to Sifrar,generalmanager of Transport, the Union claimedmajority status and requested recognition in a unitincluding all driversOn April 3, the Union renewed itsdemand and also went on strike with pickets beingestablished at theWatertown and Sioux Falls terminals,and the initial phase of the strike lasted until April 17when the Union unconditionally offered to return thedrivers to work. A few days later, when the Respondentrefusedreinstatement,thestrikeresumed and thencontinued for several weeks thereafterIn the complaint before me the following described unitisset forth as appropriate for the purposes of collectivebargaining.All drivers of Transport, Inc. of South Dakota, A-1Transport,Inc ,andLloydWard, Inc., at theEmployers' Sioux Falls and Watertown, South Dakotaterminals, excluding all other employees, guards, andsupervisors as defined in the Act.The Union has maintained its position that a single unitincluding drivers of A-1 and Ward is appropriate. UnionRepresentative JackMcllvenna, further indicated thesingleunitpositionwhen he met with Transport'sattorney,RobertMay, on April 3 Attorney Mayinformed Mcllvenna he represented Transport, but had noconnections with A-1 and Ward, and at his suggestionMcllvenna then sent individual letters requestingrecognition to A-1 and Ward - dated April 3.' TheRespondents maintains that the Union made a demand inan inappropriate and ambiguously defined unit.A study of the record as it relates to the employmentconditions of the employees sought to be representedherein reveals the following:Ward and A-1 drivers are alldispatched from Transport's Sioux Falls terminal and byTransport's dispatcher; drivers for each company arecovered under the same group insurance policies, aresubject to supervision, discipline, and even discharge byTransport's management; and several drivers for A-1 andWard were hired by Sifrar. This record further revealsthat Sifrarmanaged A-1 when Herrmann worked forJohn Olinger in the early months of 1968; that Sifrar wasalso acting for A-1 or Herrmann in late May and earlyJune; that billing of all customers is done at the SiouxFalls terminal under the name of Transport; that alldrivers are paid on a mileage basis; that the equipmentoperated by A-1 and Ward have the name of Transport,Inc. on the trucks; that for 5 or 6 weeks in 1968, most ofthe drivers for A-1 and Ward received their paychecksfrom Transport; and that employees for Ward and A-Iare subject to Transport's rules and regulations governingcertain conduct of drivers.It is clear from the evidence that in order to assure acommon public image and maintain an effectiveoperation,Ward and A-1 have surrendered to Transport aconsiderablemeasure of control over the employmentconditions of the drivers employed by each. It is thusquite apparent that A-1 and Ward recognize the need for,and the benefit from, uniformity of control whichTransport exercises over all drivers, and that theyaccordingly share control of their drivers with TransportAll dates are1968 unless stated otherwise'It is noteworthy that these letters to A-I and toWard bothincluded"Transport, Inc of South Dakota" aspart ofthe insideaddress See G C.Exhs.26 and 27 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances, I find that the recordclearly established that Transport, A-l, andWard to bejoint employers in a common enterprise, and that a singleunitincludingdriversofallthreeRespondents isappropriateAlthough the employees of these multiequipmentowner-operators are properly includible in such a unit, asaforestated, the owners themselves occupy supervisorystatus and should be excluded from the unit. Therefore,Lloyd Ward and Merl Herrmann, presidents of Ward andA-1, respectively, are excluded from the unit because oftheirownership interests and supervisory status. JointExhibit 1 is a stipulation of the parties listing the driversin the unit who were on Respondents' payroll during theperiodMarch 28, through April 5 On or before March29,when the Union's initial request for recognition wasmailed, 8 of the 14 drivers listed on Joint Exhibit 1 hadsigned authorization cards for the Union. As of April 3,threemore of the drivers named on Joint Exhibit 1 hadsigned cards, and by April 4 all but one of the driversnamed on Joint Exhibit 1 had designated the Union astheir bargaining agent. Cards were also introduced intothis record for Floyd Conn and Clifford Anderson Thenames of these drivers for Transport do not appear onJoint Exhibit 1, but they drive out of the Mitchell andWolsey subterminals. A review of the record indicates thatany supervisory power of either Conn or Anderson isminimal, and since they have substantially the same dutiesasRespondents' other drivers, both Conn and Andersonare properly includible in the unit. It also appears thatJackMitchell,who drives out of the Sioux Fallssubterminal locatedatRockRapids,Iowa,shouldlikewise be includible in the unit. See General Counsel'sExhibit 14.6On the basis of the above - the unit requested -consisted of 17 drivers, and on or before April 3, when theUnion againmade its demand for recognition, asaforestated,theUnionhadamajorityofvalidauthorization from employees in this unit. Furthermore,the Union's original demand for recognition on March 29must be deemed a continuing request. InScobell ChemicalCompany v. N L R B,267 F.2d 922, (C.A. 2), where theCourt, assuming that the Union lacked a majority at thetime of its initial bargaining request, found that it hadsuch a majority the next day, and held that in the light ofthe strike and picketing which there ensued, the Union'srequest for bargainingmust be deemed a continuingrequest.As pointed out, the Respondents would include severaladditional individuals in the unit, but there is insufficient'A unit composed of two ormore plants, stores,offices, etc , of anemployer'soperations may, under settled law,be an appropriatebargainingunit wherethereis a reasonabledegree of geographiccoherence among theplants, etc,in question,N L R B v West Kentucky Coal Co ,152 F 2d198, 202 (C A 6), cert denied 328 U S 866 (unit of threemines in onelocality,excluding a fourth mine37miles away, held appropriate),Metropolitan Life Insurance Company,56 NLRB 1408, 1415, 1416-18(multiofficeunitappropriatewhere thereisa "reasonabledegree ofgeographic coherence.in an area thatis clearly definedand sufficientlycompactso that a single bargaining unit will permit theemployees toexercisetheir collectivebargaining rights undertheAct"), or where themultiplant,etc , unit conforms to a functional or administrative subdivisionof the employer's operations,Singer Sewing Machine Co v N L R B,329F 2d 200, 203 (C A 4) (42 stores in city-widearea held an appropriateunit),Dow Drug Co, Inc,127NLRB 1316, 1318-19 (16 drugstores inarea-wide unit,under supervision of anareamanager,held appropriate),compareKroger Company,88NLRB 194, 195, wherethe Board heldinappropriate a representation petition seeking a multistore unit which didnot include all the stores in the employer's administrative subdivisionevidence to warrant the inclusion of any additionaldrivers.The evidence which was introduced indicates thatadditional drivers whom Respondents apparently wouldincludeareowner-operators hired after theUnion'srequest for recognition (Conger, Christopherson, Krossm);individualswho have the power to hire other drivers(Emery Darling, Fritz Forney), other employee drivershiredafter the request for recognition (Terry Jones,Thomas Grass), or individuals who merely worked forRespondents on a casual as-needed basis (Donald Lorang,Gilbert Garrett, Robert Fuller). The Respondents contendthat Frank Hoffman should be excluded from the unitbecause he was an office employee supervisor. The recordwillnot support this contention. In early January,Dunlavy was called to Sioux Falls upon the illness ofSifrar,and during his absence Hoffman did sometemporary dispatching from theWatertown terminal.However, he continued to drive and do minor mechanicalwork on the trucks, received no pay increase, and had noauthority to hire or fire Actually, it appears that each ofthe three drivers at Watertown did some dispatching alongwith Dunlavy's wife who would also take calls. It appearsthatWilbertHonkinvoluntarilyterminatedhisemployment on March 30.The Respondents' demand letter to Sifrar dated March29,' claimeda unitappropriate for collective bargaining,and this unit was to include all drivers with certainexclusions in office, clerical and professional employeesEven though the unit was somewhat ambiguous in theinitialdemand letter- this request was sufficient tosupport a duty to bargain. It is well settled that a union'srequest for recognition is sufficient to raise a duty tobargain on the part of an employer if the employer isapprised in general terms of the proposed unit description.The request need not be grammatically perfect and neednot define the unitinminutedetail and the request issufficient if it describes any appropriateunit,itneed notdescribe themost appropriate unit. Once again it ismentioned that on April 3,Mcllvenna specificallyarticulated his unit position when he and driver SweeneymetwithTransport'sattorney.On this occasionMcllvennamaintainedhispositionthatallthreeRespondents here involved were one for the purpose athand and asked recognition "for all " Mcllvenna theneven offered to show the authorization cards.Based on the circumstances and factors set forth above,Ifind that the Union had valid authorization cards from amajority of the employeesinanappropriate unit, andmade a sufficient demand for recognition.Driver Tim Sweeney credibly testified that in the latterpart of March, he was given a letter by SupervisorDunlavy. The letter read, in part, that there would be awork stoppage the followingMonday, asked if theemployee knew about it - whether the reader intended toparticipate in the work stoppage - and then stated that ifthe reader did participate he would be "automaticallyresigning" his job because of not showing up for workThe letter also contained a place for the signature of theemployee. After Sweeney read the letter, Dunlavy inquiredifhe knew of the work stoppage, and if he intended totake partin it.In late March, management also discussedthe contents of this letter with driver Richard Dykstra andother drivers 8 Harold Witt gave reliable testimony to the'G C Exh 25'Dunlavy testified that management had heard rumors of a possiblestrike-so he used the letter in an effort to ascertain whether or not theemployees would report for work on Monday TRANSPORT, INC. OF SOUTH DAKOTAeffect that shortly prior to the strike Sifrar asked him howhe stood on the "union deal." Driver William Hineystated that before the strike Sifrar also inquired of himhow he felt about the Union and if he was a union man.Sifrar then asked Hiney if John Jones was trying "to getthe boys lined up in the union." Sifrar also asked GeorgeIhnen if he had signed a card, and then informed him ifhe joined the work stoppage it would be the same asresigning and that his insurance policy would be,cancelledRichard Anderson credibly testified that in April-Sitrar interviewed him as an applicant for a job andinquired how he felt towards the Union, whether he wouldjoin if asked, and also wanted to know if Anderson hadsigned a union authorization card. Anderson stated that toget the job he then agreed to vote against the Union ifand when the matter came to a vote.Richard Dykstra gave credited testimony to the effectthat 3 weeks after signing his authorization dated March11, 1968, Lloyd Ward asked him if he had paid any duesor initiation fees, and if he had signed an authorizationcard.Dykstra further stated thatWard then told him heliked Dykstra as a driver and "hated to lose" him 'Additional aspects bearing on violative conduct of theRespondents is shown by the following incidents: In April- Sifrar told driver Sweeney that if he returned to workhe would be required to resign his former position withA-l, and in so doing would have to give up seniority andvacation rights, and also group insurance - Sweeney thensigned a prepared resignation form; in late March, Sifrarinformed Dykstra he had heard about a work stoppageand if Dykstra did not report to work he would cancel hisinsurance and Dykstra had until Saturday noon to getother insurance.With the above interrogations and threats by Sifrar,Dunlavy, and Ward the Respondents obtained general andspecific information relative to the union activities andsentiments of employees and prospective employees. Theinterrogations were then coupled with threats of dischargeand loss of existing benefits, as aforestated. These aretypes of employer, conduct which are clearly prohibited bySection 8(a)(1) and consistently held violative of the Act.It is also well established by the Board and the courts thatthe illegality of such inquiries or remarks are not cured bythe casual nature of the conversation or the personalrelationships of the parties thereto, nor by the employeerejection of such questions or statements.The complaint alleges that on April 17, Respondentsdischarged the followingunitemployees and strikers:Dykstra,Gusso,Hiney,Hoffman,Witt, Ihnen, DennisJones,Rumpza, and Sweeney. The complaint wasamended at the hearing to include the allegation that onor about February 4, John Jones was discharged becauseof his concerted activities protected under the Act.Roger Pitsenbarger testified that in February, he,Mcllvenna,andseveralotherswereinvolvedinnegotiations atMoorhead,Minnesota, on contracts forcertain truckdrivers, in North Dakota and Minnesota. Thecompany involved in these negotiationswiththeTeamsters was Transport, Inc., of Moorhead, Minnesota- a separate corporation from Transport, Inc., of SouthDakota, but Pitsenbarger is an officer in both. On April16, agreements were reached on the above contracts and,according to Pitsenbarger, a suggestion was then made bythe Union to the effect that if they called off the strike atthe terminals in Sioux Falls and Watertown - Transport'Ward admitted that before the strike he talked about the Union tosome of his employees,and inquired whether or not they wanted a union483would agree not to take any kind of legal recourse againsttheUnion for any of its actions prior to April 16 10Pitsenbarger then called Sifrar and supposedly both ofthem agreed to the above Later the same day - April 16- Sifrar called the strikers individually about comingback to work, and in so doing asked them two questions.He first inquired if they would report for work in themorning, and secondly asked if they wanted to buy atractor and become an independent contractor as therewere tractors for sale." Sifrar testified he did not indicatethat buying a tractor was the only way drivers couldreturn to work, but wanted to give "present people" thefirst opportunity to buy a tractor. In his calls Sifrar didnotmention that the Respondents had reached asettlement with the Union.On April 17, McIlvenna had discussions with thestrikers about returning to work, but was then informedthatSifrar had -called them the evening beforeasdetailed above. Therefore, by letters dated April 17 - toTransport,Ward,andA-1,McIlvennanotifiedRespondents in writing that the Union was making anunconditional offer to return the employees to work Thisrecord also shows that on April 17 - the strikers went tothe terminal in Sioux Falls and informed Dunlavy theywere ready to go back to work. Dunlavy told them theywere not employed by Transport and they would have totalk to Merl Herrmann and Lloyd Ward. The drivers thenspoke to Ward and also gave him the message that theywere ready to go to work. Ward informed them he hadlost his contracts, that he had no business left, and inorder to work they would have to buy a tractor. On theevening of April 17, Driver William Hiney also informedHerrmann of A-1 that strikers were ready to report forwork.Herrmann replied that he had no contracts, notrucks, and no jobs, so he could not hire them back 11 Thethree drivers- Hoffman, Rumpza, and Gusso - haulingout of the terminal in Watertown, contacted Sifrar andtoldhim they were offering to go back to workunconditionally. Sifrar replied that they had "dug" theirown "ditch" and to get out of it the best way they could.By letters dated April 17 - several of the strikers werealso individually notified by Sifrar and Herrmann thattheir personnel files were being permanently closed.Subsequently to April 17 - the strikers named werecalledback to work However, the General Counselmaintains there was continuing discrimination becausethese drivers were not fully reinstated, and in argumentpoints out that the "Respondents apparently believed theycould frustrate the drivers' rights to backpay by makingqualified offers of reinstatement." The General Counselalso maintains, and the complaint alleges, that from April3 the drivers were engaged in an unfair labor practicestrikecaused by Respondents' failure and refusal torecognize and bargain with the Union - its threats andinterrogations- and the discharge of the strikers.The Respondents maintain the work stoppage was aneconomic strike wherein replacements were hired, andtherefore, when the drivers offered to return on April 17- their former positions were not available'°McIlvenna testified that Pitsenbarger told him the Respondents wouldtry toput the drivers back to work if the Union would forget aboutrecognitionThe tractors offered forsale were - or had been- the property ofWard and A-I"During the strikeWard and A-Irequested that their leases withTransportbe cancelled in order to avoid the penalty provision when truckswere nonoperative 484DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder settled law, an employer may replace economicstrikers,but he may not discharge them for going onstrike. Likewise settled is the proposition that unfair laborpractice strikers, as distinguished from economic strikers,are entitled to reinstatement even if replaced. Therefore, ifthe strikers involved and named herein were unfair laborpractice strikers- they were entitled to full reinstatementon April 17 upon their valid and unconditional offer toreturn, and even if such reinstatement would have requiredthe displacement of other drivers.Respondents'numerous violations of the Act, asaforestated,which began before the employees went onstrike and continued throughout the period of the strike,motivated and prolonged the strike, thereby making it anunfair labor practice strike." As will appear below, I findthe violation of 8(a)(5).Moreover, on April 17, theRespondents invoked the severe sanction of dischargeagainst the striking drivers by notifying them that theirjobs no longer existed, and that it did so because theywent on strike. Such discharge action is plainly violativeof Section 8(a)(3) and (1) of the Act." Even assuming,arguendo,that the strike on April 3 was an economicstrike, on April 17 it was converted into an unfair laborpractice strike as Respondents terminated the strikers.Before the April 3 strike, A-1 employed five drivers(Gronewald, Hiney, Ihnen, Sweeney, and Dennis Jones),and all hauling out of Transport's terminal in Sioux Falls.Prior to the strike A-1 had two dedicated trucks on haulson runs for Mobil and Standard." Dennis Jones andSweeney were on the dedicated run for Mobil, andGronewald and Hiney were on the dedicated run forStandard.Herrmann testified that he generally put hismost capable driver on dedicated runs, but that whenbusinesswas slow he would interchange the driversbetween dedicated and open runs. During the first fewweeks of the strike - Herrmann hauled all he could onhis two dedicated runs, and testified that the remainder ofthehaulshad to be given to other trucks or tocompetitors.Before the strike,Ward also had two dedicated hauls- both for Standard Oil - and Witt, Dykstra, Mclnroy,and John Engberg were the drivers. Ward testified thatthemost capable drivers with the most seniority areassigned on the dedicated hauls.Insofar as the strike effected the hauls out of the SiouxFalls terminal are concerned - it appears that both Wardand Herrmann themselves drove, that Mclnroy continuedto drive, that Albert Conger was hired in early April, thatConrad Christopherson was hired shortly after April 16,and that Lester Krossin was hired on or about May 1.The latter three men are owner-operators under lease toTransport,andarestillworkingandhaulingforTransport. On April 18 andrunningthrough April 24 -Transport also ran help wanted ads for truckdrivers in thelocal daily Sioux Falls newspaper, and in response to suchads hired two or three drivers. Transport's dispatcher atSioux Falls, Eldon Schuttler, testified he had difficultyfilling orders during the strike and that dedicated runs had"It is well settled that a strike which is in part caused or prolonged byunfair labor practices is an unfair labor practice strike even though suchunfair labor practices were not its sole cause."SeeCincinnatiCordage and Paper Co,141NLRB 72, 76,and casesthere cited"Drivers on dedicated runs are guaranteed by the customer,a definiteamount of hours of hauling.Usually two drivers are assigned to dedicatedruns.Open hauls are orders from customers on a single or irregular basiswith no guarantee of repeats It appears that earnings are greater on thededicated hauls.to be "sort of suspended." Schuttler went on to relate thathe attempts to balance out themileagebetween Ward andA-1, that individual drivers continually complain abouttheir earnings and that they are not receiving the "goodruns," that the Respondents operate on a 6-day basis anddrivers are expected to be available on Saturday, and thatwhen the regular drivers started coming back to work -he dispatched them in the samemanneras before thestrike.This record shows that prior to the strike Dykstra wasdriving almost exclusively on dedicated runs for Ward, asaforestated, and on May 16 he returned to work for Wardbut was put on open hauling and with the exception of afew weeks, has remained as a driver on open hauls eversince.Dykstra had prestrikeearningsof about $670 amonth, but his earnings dropped to approximately $534 amonth for a period of time after returning. Dykstratestified that because new drivers were hired the olderemployees have been shortedon assignments.For 3 months prior to the strike, Harold Witt had beendriving 12 hours a day on a dedicated run for Ward out ofthe Sioux Falls terminal. By letter dated May 22 andsigned by Lloyd Ward - Witt was offered his old jobback as a driver and under the same arrangements as hehad previously.16 The next day Witt talked with Ward andSifrar and specifically inquired if he would be put back ona dedicated run, but was then told he would not get thisassignmentWitt stated he had to have work so went backtowork, but was placed on open hauling." Witt hadpre-strike earnings of about $175 a weekwhen running ondedicatedhauls,andwhen he returned in May, asaforestated, he averaged approximately $100 a week onopenhauling.During the past 6 or 7 weeks Witt hasreturned to driving on dedicated hauls.For several months before the strikeDennisJones wasrunning for A-1 on a 12-hour a day dedicated haul out ofSiouxFalls.By letter datedMay 22, he wasunconditionally offered his old driving job back, and a fewdays later informed the terminal he was available forwork. Jones received his first load on May 28, but wasnot put back on a dedicated run. The earnings of DennisJones before the strike appear to be about $125 a week,but testified that after the strike and upon return he onlyreceivedon anaverage from $30 to $40 a week On orabout July 2 marked the last day Jones worked forRespondents Jones testified he could not live on what hewas making after his return so he had to get another job.Schuttler testified that afterDennisJones returned hedrove for other haulers, that between June 7 and June 17he had no trips because he had asked for time off - thiswould be 10 days without pay.18 Schuttler and Herrmannstated that Jones liked to go fishing on weekends and onSaturdays he turned loads down which decreased hisearnings,and on other occasions they were unable tocontact him for loadassignments.Before the strike,WilliamHiney was driving on adedicated run for A-1 but when he returned on June 3 was"G C Exh. 6."Apparently,Witt pulled his firstload on May28Hetestified thatbetweenMay 23and the 28th - he "sat home ""Resps. Exhs.18 and 43 shows that for the periodfrom May 15 to May31- thegross pay for Dennis Joneswas $31.71, thatfrom June 1 to June15- he received $92 32 grosspay, from June 16 through June 30 -$160.79, and from July I - through July 15 - received $24 32in grosspay. TRANSPORT, INC. OF SOUTH DAKOTA485assigned open hauling." After August 22 - Hiney couldnot work full time because of his health, but between June3 and August 22 - there were no limitations of any kindon his availability. Hiney testified that prior to the strikehe was earning between $500 and $700 a month, butduring the month following his return on June 3 - hisearningsdropped about $125, and from July 3 to August3- they dropped approximately $85. It appears thatfrom August 22 until October 1 - Hiney did no driving,but in October the Respondents assigned him short runs.The General Counsel admits that backpay cutoff date forHiney is August 22.George Ihnen drove open hauling for A-1 out of SiouxFalls.By letter datedMay 16, he was offeredunconditional reinstatement to his former job. Ihnen andHerrmann then had a discussion about a load of cattleIhnenwas suppose to take to Texas, but Herrmanninformed Ihnen he had to be to work on Monday morning- May 20. Ihnen testified that he then made otherarrangements for the cattle load, and was available onMonday but was not dispatched until Wednesday Ihnenstated before the strike he had average earnings of about$265 for each 2 weeks period, and testified thatsubsequent to the strike his earnings dropped toapproximately $227 for each 2 weeks period.20 Ihnen alsorelated that after reporting back to work, he was assignedruns that had been pulled out of the Watertown terminalbefore the strike.Schuttler testified that on or about May 30 he calledIhnen, but his wife informed Schuttler that he had gone toa funeral in North Dakota, that Sifrar then checkedaround and found out Ihnen had taken a load for RichBrothers to Wyoming, and that ordinarily men driving fortheRespondents are expected to devote 100 percent oftheir time.Tim Sweeney drove for A-1 on a dedicated run out ofSioux Falls, but had been hired by Sifrar. Sweeney wentback to work on April 18, and then drove dedicated forAlbertConger, an owner-operator, who had been hiredafter the April 3 strike started, as previously indicatedherein. Since mid-September, Sweeney has driven for A-1and has been assigned open hauling. Before the strike hewas earning between $700 and $800 a month, and betweenApril 18 and mid-September his earnings were about thesame as before the strike Since mid-September, 1968 hestated his earnings dropped to between $500 and $600 amonthPrior to the strike Transport operated the Watertownterminal with its three drivers and some help from Ward,A-1, and Tompkins when they were rushed. During thestrike leased operators Heuther and Untersher and othershauled loads out of Watertown. It appears that Heutherand others also continued to haul for a period of timeafter the strikeDunlavy testified that Transport had longwanted to make some changes at Watertown whenpipelineterminalsopened at Wolsey and Aberdeen, andsinceHeuther had performed a good job "we thought itwas no more than fair that since he had saved the businessfor us that he should be the one that should have it "Dunlavy explained that they did not want to close theWatertown terminal after the strike, but wished to curtail"On April 29, Hineyhad a conversation with Sifrar and Dunlavy aboutreturning to work SeeG C Exh. 17 The GeneralCounsel maintains thisincident reveals that the Respondents were attempting to negotiate with theindividual drivers and not with the Union"By the middleof July,lhnen reached the point where his earnings wereabout the same as they had been before the strike See Resps Exh 36or eliminate certain expenses in its overall operations.Dunlavy also stated that because of the strike theWatertown terminal lost three good hauling accounts -theMobridge run from Rock Rapids-which during andafter the strike the hauls were made by Untersher, theJensen Oil Company account at Lake Norden-duringand after the strike Heuther hauled this run, and that theylost theM. & M. StationatClark-Heuther hauled itduring the strike,but in late May or early June they werecancelled out completelyOn May 2Respondents offered the Watertown drivers"reinstatement,"but not reinstatement at the Watertownterminal.These offers were limited to reinstatement atSioux Falls,which is about 100 miles from Watertown.On August 5 Respondent finally offered the Watertowndriverswork at the Watertown terminal and theWatertown drivers accepted these offers for work at theirhome terminal.Within a few weeks after the menaccepted these offers, Respondents were at it again tryingto make the Watertown drivers move to Sioux Falls.FrankHoffman testified that his monthly earningspreceding the strike were about$550 amonth,but afterreturning to theWatertown terminal on August 5 -dropped to approximately$170 a month.Hoffman statedthat after he returned to work the leased-operators, asaforestated,were still haulingHoffman worked for theRespondent until about the middle of September and thenleft for another job after turning in his credit cards andkeys."Hoffman admitted that prior to 1968 there wereone or two instances when Transport asked him if he wasinterested in working at the terminal in Sioux Falls.-Watertown driver Roman Rumpza also refused tomove to Sioux Falls pursuant to the requests frommanagement,as aforestatedRumpza testified that afterthe strike trucks were driving out of Watertown by driverswho were not employees before the strike and Heutherwas one of the drivers so operating Rumpza stated thathe was earning between $560to $575before the strike,and after going back to work in August received averageof $375a month.Edward Gusso had worked at the Watertown terminalfor about 10 years, and also refused to relocate in SiouxFallswhen requested to do so. Gusso testified he wasinformed that Transport'sofferof reinstatement onAugust 5to the Watertown terminal was unconditionaland he accepted it as such.Gusso further stated he had atleast one haul before the strike that he did not haul afterhis return and on this run Untersher continued to do thehauling.He testified his average monthly earnings were$611 before the strike,and after returning his monthlyearnings dropped to approximately$400 Gusso admittedthat in 1966 he had a discussion with Dunlavy about apossible transfer to Sioux Falls,and agreed that in hisapplication for employment form he had specificallyindicated no objection to being transferred from one pointto another.22Dunlavy and Sifrar testified that the several offers oftransfer to Sioux Falls were made because Transport hadverylittlebusinessatWatertown,that they neededanother driver or two at Sioux Falls and that there wasnothing unusual in discussing transfers with drivers andthen pointed out the various transfers of drivers whichhave been made in the past. Sifrar explained that during"By letter dated September 21 - Sifrar informed Hoffman that hisabsence without notice constituted a voluntary resignation."It appears that Rumpza and Hoffman had also indicated no objectionsto transfers in their employment applications 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike some of the drivers asked customers not to givetheirhauls to the Respondents, and then when theyreturnedwondered where all the business was. He alsostated that if drivers earned less after their return thanthey did prior to the strike it might be found there was a"reluctance" on the part of the drivers to take hauls, thatDennis Jones was difficult to find for work on Saturday,that on occasionWitt could not be located, and that"another" driver was taking a load of cattle to Texas.Since the strike was an unfair labor practice strike, asaforestated,allstrikerswere entitled to reinstatementupon their unconditional offer to return to work on April17,even if such reinstatement would have required thedisplacement of other drivers, and a failure to do soconstituted an additional violation of Section 8(a)(1) and(3) of the Act. Under settled law as applied to the facts ofthis case- the Respondents could not retain, after April17, the individual drivers and independent contractors theyhired as replacements during the strike, and then latercontend that there was insufficient business to warrant fulland immediate reinstatement of returning strikers. Thisrecord reveals that Conger was hired after the initialstrike started, and that Christopherson and Krossin wereboth hired after the strikers made their unconditional offertoreturn to work. Sifrar admitted that these threereplacement owner-operators are still employed at theSioux Falls terminal. Furthermore, starting on April 18, 1dayafterthestrikersappliedforreinstatements,management ran daily ads for truckdrivers and at leastthree drivers were then hired in response thereto. It is alsoobvious from this record that several Sioux Falls driverswere not reinstated to dedicated hauls after their return -otherthanSweeney- because Conger, Krossin,Christopherson, and possibly others subsequently hired,were assigned these high earnings and desired runs. Noneof the Sioux Falls drivers were offered reinstatement onMay 2. Apparently at this time, the only offersRespondents made were offers which they knew would notbe accepted, and did not risk offering reinstatement todrivers at their home terminals The General Counsel alsopoints out that the Sioux Falls drivers accepted what wereheld .out to be unconditional offers of reinstatement, buttheysoon learned thatRespondents'definitionof"unconditional" is not the generally accepted one. When'driverHaroldWitt protestedRespondents' refusal toassign him a dedicated run, Sifrar told him, "... you hada. job before and you have a job now, that's what it[reinstatement] amounts to."Management contended that loss of business in theWatertown area justified its curtailment of activities andrequested transfers.However, it appears to me that theowner-operators hired 'during the strike were the mainreasons why the Watertown strikers were not immediatelyand fully reinstated to substantially equivalent positions.The loss of three accounts mentioned by Dunlavy appearto be hauls that were merely losses to the three regularWatertown drivers or strikers, and not to Respondents asnew owner-operators leased to Transport come in andmade the hauls, and at least in two instances continued todo so after April 17The General Counsel contends that Hoffman andDennisJoneswereconstructivelydischargedbyRespondents' . failure toassignthem enough work.Between August 7 and August 12 - Hoffman had nowork out. of Watertown terminal, and this record showsthat subsequent to August 12 he pulled very few loadswhile the replacement leased operators were working. Hisearnings prior to the strike were consistently high, butafter the strike and his return there was a considerabledrop, as aforestated. Before the strike Hoffman also spentsome of his time doing minor mechanical work on trucksat the Watertown terminal. After returning he did not doany and this work was sent out by Transport to a localgarage in Watertown. Between August 1 and September15, 1968, Hoffman earned $256.89 - during the sameperiod in 1967, he earned $939.57. The mere fact thatHoffman and Jones accepted other employment will notdeprive them of the rights under the Act." The intent toresign, acceptance of other employment, and the reasonsfor signingresignationslips or waivers of reinstatementare alwaysquestionsof fact.DennisJones credibly testified that betweenMay 27and July 5 he was continually available for work, butadmitted that on a few occasions he refused hauls on aweekend because it was offered to him after managementhad failed to dispatch him during the week. It issomewhat difficult to ascertain the exact status of hisearningsfollowing his return due to the fact that he didnot work between June 7 and June 17. Jones says he wasavailableatalltimesandRespondentsmaintain herequested 10 days off However, for the 2 weeks payperiod of June 16 to June 30 - he merely earned $160.79,and whereashis earningsfor 2 weeks period immediatelypreceding the strike were between $340 and $406. I amsatisfied that his low 'earnings after returning are theresults of Respondents'continuingdiscrimination againsthim. Therefore,DennisJones, like Hoffman, should notbe considered to have voluntarily severed his employmentrelationship with Respondents."As pointed out by the General Counsel, Respondents'ExhibitNo. 68 shows that for each month during theperiod January 1968 through October 1968 the totalmileage driven by Respondents' trucks was greater thanduring each corresponding month in 1967, and sinceRespondents' drivers were paid by the mile the potentialearningswere there.Respondents simplywerenotassigningthe work to the returning strikers.TheGeneralCounsel concludes his arguments asfollows-Even now the work forceremainsadulteratedwithowner-operators and employee drivers hired after thestrikers offered to return to work. [e.g., Christopherson,Rep.Exh. 61; Krossin, Resp.. Exh. 62; Moerman,Grass,Huber - Tr. 1311, L. I - Tr. 1312, L 11.]Whatever work is available belongs to the allegeddiscriminateesand any non-strikers who may have beenon the payroll before the strike began. Strikers whosuffereda lossof earningsas a resultof Respondents'adulteration of the work force after their offer to returnare entitled to be made whole. Drivers who dedicatedrunswere taken away from them are entitled to beoffered such runsunlessthey no longer exist. They arealso entitled to full reinstatement of insurance benefitsand all other rights and privileges.In concluding this phase of the case, it should also bementioned the testimony of Schuttler wherein he states"Frank Hoffman died on February 25, 1969,following a very briefillnessHoffman's heirs are entitled to Hoffman's backpay, computed tothe date of his death,plus all insurance and other benefits which wouldaccrue if Hoffman had been fully reinstated at the time of his death"On or about July 9 - Mrs Dennis Jones signed a document whichstated that her husband had received all of his pay and was quitting his jobwithTransport.As previously indicated, this incident can no way becontrolling on the issue of facts presented and decided in the proceedingbefore me TRANSPORT, INC. OF SOUTH DAKOTA487that during the summer of 1968 the earnings of drivershad decreased except for drivers on dedicated runs In thisrespect it is noted that prior to the strike Dykstra, Witt,Dennis Jones,Hiney and Sweeney were all drivingdedicated hauls but that after returning in the spring andsummer of 1968 Sweeney was the only driver assigned todedicated runsOn direct-examinationSifrarwas askedabout the general situation of the Respondents in April,May, June, and July 1968. He replied "We lost somebusiness,we gained some business, but not because of astrikeWe gained some business because of a naturalgrowth that seems to prevail in the petroleum business -4 to 5 percent growth per year in consumption "The General Counsel amended the complaint at thehearing to allege that on or about February 4, 1968, JohnJones was discharged because of his concerted activities.The record shows that John Jones was a driver for LloydWard from 1961 until the date of his discharge onFebruary 4, 1968. Jones was a driver for Transport duringthe union campaign of 1956 and he joined the TeamstersUnion at that time. It appears he was one of the driverswho voted 10-0 for the Union in 1956, and he was the lastunion driver who remained on Transport's payroll afterTransport switched to owner-operators following theUnion'scertificationin1956(Case18-RC-2650).Therefore, Respondents were well aware of Jones' unionsympathies in 1956. As pointed out, Transport neversignedacontractwiththeUnion following thecertification, and Jones voluntarily left Transport about 9months later. In 1960, Jones reapplied for work withRespondents, and after questioning him concerning hisunion membership and learning that his membership hadexpired- Sifrar rehired himIn about mid-January 1968, Jones and drivers Hiney,Dykstra, and Witt met with Dunlavy and discussed whatthesedriversbelieved to be the improper or unfairassignment of dedicated runs to newer drivers. In theconversation Jones told Dunlavy, "It is just deals like thisthat make the guys want the union in here." Dunlavy thenagreed to take the matter up with Sifrar.On or about February 2 - Lloyd Ward showed Jonesa letter signed by Sifrar In this letter Sifrar informedWard that Jones should resign or be discharged becausehe was continually stirring up trouble among the driversofWard and A-I 25 Jones testified that Lloyd Ward thenexplained "I didn't have a thing to do with it, Jones, I feelJust as bad about it as you do, but Ernie [Sifrar) insistedthat I get rid of you." Jones refused to resign and wasthen discharged.John Jones testified that on two occasions he hadcomplained to management about haul assignments butstated he did not cause any troubleamongthe otherdriversHiney testified that Jones never had any troublewith him or with any of the other drivers."The General Counsel maintains that because of themid-January discussionwithDunlavy- Respondentsdecided that Jones was still a potentialunionsupporter,"See G. C. Exh 16"Jonesdrovededicated hauls during most of his employment periodpreceding his discharge"Thereissome confusion in this record as to when Jones signed hisauthorization card in the present campaign but he finally concluded that itwas after his discharge His card was not produced nor is it relied upon toshow a majority in the unit Following his discharge,he then was active ingetting fiveother drivers to sign authorization cards.On February 28, -theUnion fileda chargein 18-CA-2564 againstTransportalleging thediscriminatorydischarge of Jones, and Jones stated an agent of the Boardthen interviewed him concerning the charge and he gave two affidavitsand also points out that concerted activity need not beunionactivityto assure protectionof the Act."It is well settled by the Board and the Courts that thejoining in protests or demand,even by a small group ofemployees,if in furtherance of their interests as such, isconcerted activity protectedby the Act.It is not necessarythatunionactivitybe involved and the mantle ofprotection extends to both union and nonunion employees."Mere griping" about a condition of employment is notprotected,butwhen the"griping"coalesceswithexpression inclined to produce group or representativeaction,theActprotectstheactivityMushroomTransportationCo. v N L R.B.,330 F 2d 683,855 (C.A.3). It is also well established that the cohesiveness of theconcerted activity need not be more than the suggestion ofgroup action."In substance here, several of the drivers had a gripeabout the assignment of new employees to dedicatedhauls, and in mid-January assembled at the Sioux Fallsterminal.Mainly through Jonestheypresented theirgrievance to management represented at the meeting byDunlavy. Even standing alone,Ibelieve this was concertedactivitysufficienttoshieldJonesfromdischarge.However, Jones then specifically toldDunlavy thatbecause of these situations"the guys want the union inhere."Thisremark further reflects Jones' desire to act forhimself and the group of employees adversely affected inthe assignment of new men over senior drivers to certaindedicated runs, and it also appears to me the subsequentdischarge of Jones was directly related to this concertedactivity In theletter bySifrar toWardin regards to theresignation or discharge of Jones-Sifrar even admitsgroup action by stating Jones had been stirring up troubleamong "other drivers" and that he did not want to getexcited"over a bunch of complaints made by people whowould probably not have made them if there was notsomeone urging them to do so."In final argumentin respect to Jones-theGeneralCounsel states the following:Jones' previous union sympathy and membership whichwas known to the Respondents,coupledwithhisreference to the Union in his conversation with Dunlavyin the drivers' room,made Jones a prime target fordischargewhenSifrar learned about the drivers'grievanceNone of the events which occurred afterJones' unlawful discharge change the fact that he is adiscriminatee.Therefore,Jonesisentitledtoconcerning the matter(Resp Exh 16 and 17). The Respondents arguedthat the charge was then dismissed,while the General Counsel maintainsthat the Union requested a withdrawal of this charge and which wasapproved in April without prejudice by the Regional Director However,the present amendment to include John Jones as a discriminatee is basedand alleged on the instant charge and complaint involved herein"InGuernesy-MuskingumElec . Co-op, Inc,285F 2d 8(6th Cir ), thegrievance involved the appointmentof LarryMiller, a son-in-law of acompany executive, as foremanHis father-in-lawannounced theappointment of some of the employees as follows. "Now,Larry don'tknow a damn thing about it, but he is going to beyourforeman " Theother employees,who felt that one of their own number would be morequalifiedforthesupervisorypost,discussedtheproblemamongthemselves, and at various times each man in the crew went individually tocomplain to a management representative.The company's general managerwas "damned unhappy" about the complaints of the employees so he firedone of them for "cause" Thiswas held to be an unfair labor practiceEven though the employees had not communicated that a "group" hadexisted,andmanagement may have inferred that it was dealing withindividual gripes, the consensus of the affected, unhappy employees wassufficientto support a finding that the activity was in concert and,therefore,protected 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement, backpay, and all the rights and privilegeswhich is previously enjoyed.Inaccordancewithmy discussion above I am inagreement, and so find.In relationship to the 8(a)(5) allegation - the GeneralCounsel states in part, the following "That Respondents'refusal to recognize and bargain with the Union was notgrounded upon a good-faith doubt of the Union's majoritystatus,butwas a part of a total course of conductcalculated to destroy the Union's majority; and that suchconduct, in and of itself, involved numerous independentviolations of the Act which belie any claim of good-faithdoubtTherefore, theUnion is entitled to an orderrequiring that Respondents recognize and bargain with theUnion in good faith "Sifrar testified that in late March, management heardrumors of a possible work stoppage, but they thought itwas an employee effort as occurred in 1966.29 Sifrar statedhe received the Union's demand letter for recognition onApril 1, and he assumed the letter pertained to employeesof Transport, Inc., of South Dakota, but he noticed thisletter was sent from Moorhead, Minnesota, with a copy toPitsenbarger atMoorhead - so he did not know whatwas meant by the unit. Sifrar explained that in variousother localities in the area Transport have 25 to 26independent contractors hauling petroleum for them onoccasions and representing approximately 35 percent oftheir gross volume - so he could not definitely ascertainwhether the unit included only employees paid byTransport,orwhether it included all of the peopleoperating under their I C.C. and P.U C rights. Sifrarrelated that on April 1, Floyd Conn - a driver andemployee for Transport at Mitchell, South Dakota - wasintheSioux Falls terminal and inquired if he shouldattend the Union meeting After attending the meeting,Conn informed Sifrar he signed an authorization cardbecause the Union told him if he did not he would lose his25 years of pension and other union benefits. Sifrar statedhis driver at Yale, Cliff Anderson, called Sioux Falls andtold them he had signed an authorization card to get theUnion "off his back", that Jack Mitchell, Transport'semployees at Rock Rapids, Iowa, had voluntered theinformed to the effect he had never been approached tosign a card; that mechanic Rus Prince told him he had notsigned a card, and Frank Hoffman at Watertown, hadassuredDunlavy he had no knowledge of any workstoppage, and therefore, in consideration of all thesefactors, there was a good-faith doubt in believing theUnion did not represent a majority of the employees.Herrmann. stated that when he received his separateletter from the Union requesting recognition on aboutApril 4, written by Mcllvenna on April 3, as aforestated,he took it for granted that the Union had "probably"signed up all his drivers; but "wondered if some of themhadn't been talked into it." Herrmann wanted the mattersettledby a secret election.70 LloydWard testified hethought theUnionwas claiming it represented theemployees of Transport and not his drivers, could notrecall seeing the Union's April 3 demand letter writtenspecifically toWard, but agreed that after the strikestarted- Sifrar informed him a demand for recognitionhad been made with respect to the drivers at the SiouxFalls terminalTransport's attorney stated that in hisdiscussionwithMcllvenna on April 3 he was only"It appears thatin 1966no union was involved,but some ofthe driverspresentedseveraldemands to the Respondents,and inso doing informedmanagementtheywould not be at work unless their demands were metinterested in the five drivers of Transport - the three atWatertown - the one in Wolsey, and the driver at RockRapids.Normally,anemployermayinsistonaBoard-conducted election. Such an election conducted in a"laboratory atmosphere" is the most accurate and secretmethod for determining the employees' true desires,although it is not the only methodWhere an employerhas destroyed the "laboratory atmosphere" by unfairlabor practices, calculated to affect the Union's majorityand the outcome of the election, as here, the Board hasheld that this conduct, by its nature and timing, colors anemployee's expression of good-faith doubt, and hasrecognizedanalternativemethod of determining aUnion'smajoritystatus- by a count of signedauthorizations." In order to determine the validity of aclaim of good faith, the Board looks to the employer'sentire course of conduct. An employer who fails with goodreason to respond to bargaining requests of a union whichrepresents amajority of its employees, and embarks,instead, on a course of improper conduct which is eithercalculated to or tends to destroy that majority, does notdemonstrate the good faith required to justify its failure tobargain.The Respondents here, when faced with theUnion's request for recognition embarked on an extensivecourse of illegal conduct which was designed to destroytheUnion's majority, and the numerous and repetitiousnature of the 8(a)(1) violations have been fully describedaboveThis conduct began at the time of the crucialorganizingcampaign and continued into subsequentperiods,and in this respect sufficient to bring theseviolationswithin the Board'sJoy SilkMillsdoctrine.Moreover, other incidents also show there can be no realsubstanceintheclaimsofgood-faithdoubtsbyRespondents. On April 3, Mcllvenna met with Transport'sattorney and in his continued demand for recognitiondiscussed the unit, as aforementioned, and althoughMcllvenna remained flexible and willing to discuss theunitdescriptionaswellas its composition, he neverabandoned his claim that Transport, Ward, and A-1 werejoint employers for purposes of union representation. Theevidencefurthershows that the Respondents alsoadequately understood the Union's request to include thedrivers at both their main terminal and sub-terminals, andthe testimony of Sifrar relating his union conversationswith Conn, Anderson, Mitchell, Hoffman, and Prince, asaforestated,dulyestablishessuchunderstanding.Testimony by Sifrar and Herrmann purporting to showaspects of pressure on card signers, is not adequatelyreflected in this record. Floyd Conn admitted someconversationwithMcllvennaabouthisimmediateeligibility for pension rights at the time he signed his card.However, it appears Conn was mainly interested in havingthis discussion in attempts to ascertain what benefits hehad - if any Conn testified he was "still mixed up" onhis pension matter. He also stated that when he signed hiscard he wanted the Union to represent him. CliffordAnderson, at the subterminal in Yale, testified that whenSifrar asked him why he had signed his card - he replied,"All the rest of them had," and so he could not see anyreasonwhy he should not sign his card By closeexamination it appears to me this conversation with"None of the parties officially requested or filed a petition for aBoard-conducted election"InN L R -BvGisselPacking Co . Inc,395 U S 575,the SupremeCourtreaffirmed the use of authorization cards as an acceptable means ofcreating representative status and a duty to bargain TRANSPORT, INC. OF SOUTH DAKOTA489Anderson actually refutes a good-faith doubt rather thansupporting one. Sifrar was well aware that the Union wasnot including mechanics in the unit - so his testimonythatmechanic Rus Prince did not sign a card meansabsolutely nothingInconcluding thatRespondents did not have agood-faith doubt as to the Union's majority - first, asnotedabove,theRespondentsdidnotaccept theauthorization cards whenMcllvenna offered them, butrejected his continuing request for recognition by takingtheposition that all three companies were separateentitiesSecond, it did not ask for an election at any timeduring the period relevant herein Third, it made no effortto resolve any alleged doubt. Fourth, when its employeesstruck on April 3, it then had open and convincingevidence of the Union's majority but nevertheless persistedinitsrefusaltorecognizetheUnion."Thesecircumstances in themselves demonstrate a course ofconduct inconsistent with any doubt as to the Union'smajority,but the matter need not rest here for theRespondent engaged in unfair labor practices calculated todissipateunion support, as evidenced by threats andinterrogations previously detailed, by Respondents' refusalto take strikes back and discharging them after theirunconditionaloffertoreturn,bymereostensiblereinstatement and refusal to give equivalent work, and bydealingand attempting to negotiate individually withdrivers in the unit."Inviewof all the foregoing, I have found andconcluded that Respondents did not have a good-faithdoubt as to the Union's majority and its refusal torecognize and bargain with the Union was violative ofSection 8(a)(5) of the Act.34IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth above in sectionIII, and therein found to constitute unfair labor practicesinviolationof the Act, occurring in connection withRespondents' business operations as set forth above insectionI,haveaclose,intimate,andsubstantial"A totalof at least 11 employees initially participated in the strike orpicketing at the Watertown and Sioux Falls terminals."UndertheSupremeCourt'sopinion inGtssellPacking.supra,anemployer'simproper motivation in refusing to recognize a union on thebasis of signed cards is no longer necessarily dispositive of the instantissueItisnow incumbent upon the Board to appraise the relativereliability of the cards, on the one hand,and the election process, on theother, as a gauge of employee sentiment.Inmaking such appraisal, theBoard is required to consider the impact of any employer unfair laborpracticesThus,where the employer has engaged in unfair labor practicesof such an "outrageous" or "pervasive"nature that the invocation oftraditional remedies affords no guarantee that,an election will provide amore accurate index of employee sentiment than the cards,the Board mayrely onthe cards as a basisfor findingan unlawfulrefusal ofrecognition,remediable by a bargaining order InGissell Packing,the Court foundsuch a situation to exist where the employer's misconduct was limited tothreatsofa shutdownHere,Respondent'sunfair labor practicescomprised not only such threats, but also extensive interrogation and thenthe dischargeof thebulk of the Union adherents It follows that a findingof unlawful refusalof recognitionand the issuance of a bargaining orderare appropriate here"To the extentthatRespondents'contentionmay be construed asindicating a doubt as to the appropriatenessof theunit- it is well settledthat"a good-faith but erroneousdoubt as tothe appropriateness of theunit is not a defense to an otherwise meritorious charge of a refusal tobargain"(SouthlandPaint Company. Inc.156 NLRB 22, 23) See alsoOwego StreetSupermarkets,Inc,159 NLRB 1735relationship to trade, traffic, and commerce among theseveralStatesand tend to lead to labor disputes,burdening and obstructing commerce and the free now ofcommerceV. THE REMEDYHaving found that Respondents engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policy of the Act as follows-IhavefoundthatRespondentsdiscriminatorilydischarged John Jones on February 4, 1968, because of hisconcerted activities, and recommend that Respondentsoffer him immediate and full reinstatement to his formerposition, or if that position is unavailable due to a changeinRespondents'operations,then to a substantiallyequivalent position, without prejudice to his seniority andallother rights and privilegesRespondents shall makehim whole for any loss of pay he may have suffered byreason of Respondents' discrimination against him, bypayment to him of a sum equal to that which he wouldhave received as wages from the date of his discharge untilthe date Respondents reinstates him, less any net interimearnings.Backpay is to be computed on a quarterly basisinthemannerestablishedby the Board inFW.Woolworth Company,90 NLRB 289, with interest at therate of 6 percent per annum to be computed in themanner set forth inIsisPlumbing & Heating Co.,138NLRB 716.Ihave found that the strike which took place on April3,1968,was caused by unfair labor practices ofRespondentsAsunfairlaborpracticestrikers,Respondents' striking employees named herein were, upontheir unconditional application for reinstatement on April17, entitled to full reinstatement and Respondents' failureto reinstate them to equivalent work was a violation ofSection8(a)(3)of the Act. I shall recommend thatRespondents offer such employees immediate and fullreinstatement to their former or substantially equivalentpositions,dismissing if necessary,any replacementsemployees hired during the strike and make suchemployees whole for any loss of pay they may havesuffered by reason of Respondents' discrimination againstthem. This shall be done by payment to each of them of asum of money he normally would have earned from April17, 1968, to the date of Respondents' full and equivalentreinstatementless his net earningsin accordance with theWoolworthandIsisPlumbingformula."Itwill be further recommended, in view of the nature ofthe unfair labor practices the Respondents have engagedin that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of theAct.CONCLUSIONS OF LAW1.The Respondents are joint employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act."As mentioned previously Sweeney returned to work on April 18, andfor reasons given herein the backpay cut-off date for Hiney in August 22,1968, and for Hoffman February 25,1969. A few others may have reachedtheir average prestrike earnings - and therein full reinstatement - in arelatively short time after they were rehiredAll such matters can beascertained during the compliance stage 490DECISIONSOF NATIONALLABOR RELATIONS BOARD2TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.All drivers of Transport, Inc., of South Dakota, A-ITransport, Inc., and Lloyd Ward, Inc., at the Employers'Sioux Falls andWatertown, South Dakota terminals;excluding all other employees, guards, and supervisorsconstitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Union has been at all times material herein, theexclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargaining.5.Commencing on April 3, 1968, and continuouslythereafter,Respondents have refused to recognize and tobargain collectivelywith the Union, thereby violatingSection 8(a)(5) of the Act.6The Respondents discriminated against John Jonesby discharging him on February 4, 1968.7.The strike was an unfair labor practice strike, andthe discharge of the strikers was an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.8.By conduct set forth earlier herein, the Respondentsindependently violated Section 8(a)(1) of the Act in itsunlawful interrogations and threats.9The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings andconclusions, and upon the entire record in this case, it isrecommended that the Respondents - Transport, Inc. ofSouthDakota, A-I Transport, Inc., and Lloyd Ward,Inc., their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Illegally interrogating employees as to their unionintentions, sentiments, and activities.(b)Threatening loss of benefits and discharges forengagingin unionand protected concerted activities(c)Discharging or otherwise discriminating against itsemployees because they engage in lawful strike activity(d)Refusing to bargain collectively with the Union asthe exclusive representative of all drivers in the unit setforth above(e) In any other manner interfere with, restrain orcoerce its employees in the exercise of their rights toself-organizationtoform, join or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or to refrain from all suchactivities2.Take the following affirmative action designed toeffectuate the policies of the Act(a)OffertoJohnJonesimmediateandfullreinstatement to their former or substantially equivalentposition without prejudice to their seniority or other rightsand privileges and make them whole for any loss of paysuffered as a result of the discrimination against them.(b)Offer those strikers who unconditionally applied forreinstatement on April 17, 1968, to immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, and make each of them whole forany loss they may have suffered by reason ofRespondents' discrimination against them, all in accordwith and in the manner set forth above(c)Preserve and, upon request, make available to theNationalLaborRelationsBoard or its agents, forinformationand copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary for thedetermination of the amount of backpay due under theserecommendations.(d)Upon request, bargain collectivelywiththeabove-namedUnion as exclusive representative of allemployees in the above-described bargaining unit, and, ifan understanding is reached, embody such understanding,in a signed agreement(e) Post at its terminals in Sioux Falls and Watertown,South Dakota, copies of the notice attached hereto andmarked "Appendix " [Board's notice substituted for TrialExammer's.116 Copies of such notice, on forms to beprovided by the Regional Director for Region 18 shall,after being signed by a managing representative of theRespondent, be posted immediately upon receipt thereof,and be maintained by it for a period of 60 consecutivedays thereafter in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents toinsure that such notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of the receipt of thisRecommended Order what steps Respondents have takento comply herewith.""In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of theNational LaborRelations Board, thefmdmgs, conclusions,recommendations,and Recommended Order hereinshall,as provided in Section102 48 oftheRules and Regulations, beadoptedby theBoard and becomeitsfindings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder isenforcedby a judgment of a UnitedStates Courtof Appeals,thewords in the notice reading "Postedby Order of theNationalLabor Relations Board" shall be changed to read"Postedpursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board ""In the event that this RecommendedOrderisadopted by the Board,this provision shall be modified to read"Notify theRegional Director forRegion 18, in writing, within 10 daysfromthe date ofthisOrder, whatsteps Respondents have takento comply herewith "